                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        RICHARD R. SINGH,                                 Case No. 18-cv-07622-YGR (PR)
                                                          Petitioner,                         ORDER GRANTING PETITIONER’S
                                   5
                                                                                              MOTION TO AMEND PETITION;
                                                   v.                                         DENYING RESPONDENT’S MOTION
                                   6
                                                                                              TO DISMISS AS MOOT; DIRECTIONS
                                   7        J. ROBERTSON, Warden,                             TO CLERK
                                                          Respondent.
                                   8

                                   9
                                       I.       INTRODUCTION
                                  10
                                                Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus pursuant
                                  11
                                       to 28 U.S.C. § 2254, challenging his state conviction and raising eleven claims. Respondent has
                                  12
Northern District of California




                                       filed a motion to dismiss five of Petitioner’s eleven claims as unexhausted. Dkt. 9. In response,
 United States District Court




                                  13
                                       Petitioner has filed a motion to amend his petition and delete the five unexhausted claims. Dkt.
                                  14
                                       16. Petitioner has also filed his amended petition containing the remaining exhausted claims.
                                  15
                                       Dkt. 19.
                                  16
                                       II.      BACKGROUND
                                  17
                                                A jury found Petitioner guilty of two counts of first degree murder with special
                                  18
                                       circumstances of lying in wait and multiple murder, and it also found true multiple personal use of
                                  19
                                       a firearm enhancement allegations as to both counts. Resp’t Ex. 1 at 1. The trial court sentenced
                                  20
                                       Petitioner to life without the possibility of parole consecutive to 50 years to life. Id.
                                  21
                                                Petitioner appealed and filed a state habeas petition in the state appellate court. Resp’t
                                  22
                                       Exs. 1 & 2. On October 2, 2017, the state appellate court denied the habeas petition. Resp’t Ex. 3.
                                  23
                                       The state appellate court decided the direct appeal on the same day in an unpublished decision
                                  24
                                       upholding the murder convictions and special circumstance enhancements, and reversing and
                                  25
                                       remanding the matter to the trial court for resentencing to strike firearm enhancements under
                                  26
                                       California Penal Code § 12022.53(d) and (e) and impose the previously stayed firearm
                                  27
                                       enhancements under California Penal Code § 12022.53(c). Resp’t Ex. 1.
                                  28
                                   1             On October 31, 2017, the state appellate court issued an order modifying its opinion with

                                   2   no change in the judgment and denying rehearing. Resp’t Ex. 4.

                                   3             Petitioner filed petitions for review of the appeal and the denial of the habeas petition in

                                   4   the California Supreme Court. Resp’t Exs. 5 & 6. On January 17, 2018, the state supreme court

                                   5   denied review of the denial of the habeas petition. Resp’t Ex. 7. On the same day, the state

                                   6   supreme court granted review and remanded to the state appellate court with directions to vacate

                                   7   its decision and further consider the cause in light of California Senate Bill 620. Resp’t Ex. 8.

                                   8             On February 26, 2018, the state appellate court again affirmed the convictions and special

                                   9   circumstance enhancements but reversed and remanded for to the trial court for resentencing to

                                  10   strike the California Penal Code § 12022.53(d) and (e) enhancements and to consider exercising

                                  11   its discretion to strike the previously stayed California Penal Code § 12022.53(c) enhancements.1

                                  12   Resp’t Ex. 9.
Northern District of California
 United States District Court




                                  13             On June 19, 2018, the trial court struck the California Penal Code § 12022.53(d) and

                                  14   (e) enhancements, imposed the previously stayed California Penal Code § 12022.53(c)

                                  15   enhancements and resentenced Petitioner to life without parole consecutive to 40 years. Resp’t

                                  16   Ex. 10.

                                  17             On December 19, 2018, Petitioner filed a timely petition in this Court alleging eleven

                                  18   claims. Dkt. 1.

                                  19             On February 26, 2019, this Court issued an order to show cause. Dkt. 6.

                                  20   III.      DISCUSSION
                                  21             A.     Pending Motions
                                  22             Respondent has filed a motion to dismiss the petition on the grounds that Petitioner has

                                  23   failed to exhaust state remedies with respect to five of his eleven claims. Dkt. 9. In response,

                                  24   Petitioner has filed a motion seeking leave to file an amended petition that omits the five

                                  25   unexhausted claims. Dkt. 16. Petitioner has also filed his amended petition, which includes the

                                  26   remaining exhausted claims. Dkt. 19.

                                  27
                                                 1
                                  28           The state appellate court incorporated the modifications made in its order dated October
                                       31, 2017 into this decision.
                                                                                        2
                                   1          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                   2   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                   3   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                   4   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                   5   federal court. See 28 U.S.C. § 2254(b)-(c). Before a petitioner may challenge either the fact or

                                   6   length of his confinement in a habeas petition in this Court, he must present to the California

                                   7   Supreme Court any claims he wishes to raise in this court. See Rose v. Lundy, 455 U.S. 509, 522

                                   8   (1982) (holding every claim raised in federal habeas petition must be exhausted). If available state

                                   9   remedies have not been exhausted as to all claims, the district court must dismiss the petition. See

                                  10   id., 455 U.S. at 510; Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988).

                                  11          Here, both Petitioner and Respondent agree that five of the eleven claims were not

                                  12   presented to the state supreme court in either the state post-conviction or collateral proceedings.
Northern District of California
 United States District Court




                                  13   See Dkts. 9, 16. The Court’s review of the state court pleadings confirm that these five claims are

                                  14   not exhausted. See Resp’t Exs. 5 at 9-10, 26-58 & 6 at 8-9, 25-52. Accordingly, the Court

                                  15   GRANTS Petitioner’s motion for leave to delete his five unexhausted claims (dkt. 16). See Rose,

                                  16   455 U.S. at 520 (petitioner can always amend the petition to delete the unexhausted claims rather

                                  17   than returning to state court to exhaust all claims). The five unexhausted claims are DISMISSED

                                  18   without prejudice for failure to exhaust,2 and the amended petition, located at Docket No. 19, is

                                  19   the operative pleading. Respondent’s motion to dismiss is DENIED as moot. Dkt. 9.

                                  20          B.      Order to Show Cause
                                  21          This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  22   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  23   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It

                                  24   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                  25

                                  26          2
                                                The Court cautions Petitioner that in deleting his unexhausted claims, he may face
                                  27   dismissal of any later-filed petition. See 28 U.S.C. § 2244(b); see also Burton v. Stewart, 549 U.S.
                                       147, 154 (2007) (petitioner who elects to delete unexhausted claims and proceed to adjudication of
                                  28   exhausted claims may not later argue that a subsequent petition asserting the previously
                                       unexhausted, but now exhausted, claims is not “second or successive”).
                                                                                         3
                                   1   not be granted, unless it appears from the application that the applicant or person detained is not

                                   2   entitled thereto.” Id. § 2243.

                                   3           It does not appear from the face of the amended petition that it is without merit. Liberally

                                   4   construed, these claims are cognizable under § 2254 and merit an answer from Respondent.

                                   5   IV.    CONCLUSION
                                   6          For the foregoing reasons, the Court orders as follows:

                                   7          1.      Petitioner’s motion to amend the petition to delete the unexhausted claims is

                                   8   GRANTED. Dkt. 16. The five unexhausted claims are DISMISSED, and the amended petition,

                                   9   located at Docket No. 19, is the operative pleading. The Clerk of the Court is directed to file the

                                  10   document most recently filed by Plaintiff, which is labeled “Petition for a Writ of Habeas Corpus,”

                                  11   and docket the aforementioned document as Petitioner’s “Amended Petition.” Dkt. 19. The Clerk

                                  12   is further directed to mark the amended petition as filed on October 18, 2019, the date it was
Northern District of California
 United States District Court




                                  13   received by the Court.

                                  14          2.      Respondent’s Motion to Dismiss for Failure to Exhaust State Remedies is DENIED

                                  15   as moot. Dkt. 9.

                                  16          3.      Respondent shall file with this Court and serve upon Petitioner, within sixty (60)

                                  17   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                  18   Governing § 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  19   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  20   been transcribed previously and that are relevant to a determination of the issues presented by the

                                  21   amended petition.

                                  22          4.      If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse

                                  23   with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.

                                  24   Should Petitioner fail to do so, the amended petition will be deemed submitted and ready for

                                  25   decision sixty (60) days after the date Petitioner is served with Respondent’s Answer.

                                  26          5.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                  27   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  28   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing § 2254
                                                                                          4
                                   1   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   2   Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of

                                   3   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   4   within fourteen (14) days of receipt of any opposition.

                                   5          6.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                   6   Court and Respondent informed of any change of address and must comply with the Court’s

                                   7   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                   8   se whose address changes while an action is pending must promptly file a notice of change of

                                   9   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                  10   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  11   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  12   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also
Northern District of California
 United States District Court




                                  13   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  14   Petitioner must also serve on Respondent’s counsel all communications with the Court by mailing

                                  15   a true copy of the document to Respondent’s counsel.

                                  16          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  17   granted provided they are filed on or before the deadline they seek to extend.

                                  18          8.      This Order terminates Docket Nos. 9 and 16.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 20, 2019

                                  21

                                  22
                                                                                              YVONNE GONZALEZ ROGERS
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
